REDETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 4/22/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
Claim Status
 Claims 1-20 stand rejected. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. Applicant argues the 112(a) written description rejection, and further cites to passages to the original disclosure. The Examiner notes that the citations of the passages (Pg4 1st complete paragraph, bridging pages 4 and 5) do not match up to the specification filed in the current file wrapper. The Examiner further . 

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to provide sufficient support for the claimed, “blood is thickened in the dialyzer, reducing pressure differences over the dialyzer, to achieve a more uniform deposition of proteins on the dialysis membrane”. Further details are outlined in the 112(a) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 6-8 discloses “blood is thickened in the dialyzer, reducing pressure differences over the dialyzer, to achieve a more uniform deposition of proteins on the dialysis membrane
Pg3Pr4 of Applicant’s disclosure recites, 
“The pressure differences over the length of the dialyzer are now only small due to the small flow rate so that an approximately uniform or at least more uniform application of blood proteins and in particular albumin takes place on the membrane over the length of the dialyzer.” 
The passage above indicates that the pressure difference over the length of the dialyzer are now small, which further results in a uniform application of blood protein over the length of the dialyzer. 
Further on, Pg4Pr3 of Applicant’s original disclosure indicates, 
“A thickening of the blood then takes place in the dialyzer and backflow of blood from the venous line. The pressure differences in the dialyzer are small, which results in a uniform filtration over the length of the dialyzer.”
The passage does indicate that blood is thickened, however – the following sentence indicates a separate clause of small pressure differences in the dialyzer results in a uniform filtration over the length of the dialyzer. It is further clear that the pressure difference is caused from in the dialyzer, which results in a uniform filtration over the length of the dialyzer. Conversely, there is further no linkage as to how there is a uniform deposition of proteins is occurring, or how the thickened blood is the cause of the reduced pressure differences over the dialyzer. 
Therefore, based on the provided original disclosure, to achieve Applicant’s claims of “to achieve a more uniform deposition of proteins on the dialysis membrane,” there must be a small pressure difference over the length of the dialyzer, which causes a small flow rate. While the small pressure differences in the dialyzer further results in a uniform filtration over the length of the dialyzer. 
In other words, it appears the internal pressure difference is what causes the uniform filtration over the length of the dialyzer, which further causes a small flow rate, which results in the uniform application of blood proteins over the length of the dialyzer. This concept is not detailed or clearly tied to the claimed “blood is thickened in the dialyzer, reducing pressure differences over the dialyzer,” as Applicant’s cited sections of the disclosure. As such, Applicant’s original disclosure does not provide sufficient support for the claimed subject matter of claim 1.
Dependent claims are rejected for their dependency on rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779